Title: To James Madison from James Monroe, [ca. 14 January 1814]
From: Monroe, James
To: Madison, James


          
            [ca. 14 January 1814]
          
          The enclosed was handed to me by Mr Swift, who informd me that he had recd. it from Mr Daschkoff, without being instructed to present it here.
          He read me an extract from Mr Ds letter stating that the passage in the message, giving information to Congress that the Russian mediation had been declind in the first instance, gave him the first intelligence of the fact.
        